PER CURIAM.
Julius McGriff seeks a belated appeal of a resentencing order, complaining that he was not present for the resentencing proceedings and did not timely receive notice of the entry of that order. McGriff further alleges in his sworn petition that he was unaware of the existence of the order until he received a notice of appeal by which the state invoked this court’s jurisdiction to review the subject order. We issued an order to show cause, and in apparent response, the state moves to consolidate this proceeding and its pending appeal.
We surmise from the state’s motion that it has no objection to the granting of a belated appeal. Accordingly, the petition for belated appeal of the resentencing order entered on or about May 18, 2001, in Gadsden County Circuit Court case number 87-768CFA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court to be treated as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal. The state’s motion to consolidate is denied without prejudice to the filing of an amended motion once the belated appeal has been docketed before this court.
ERVIN, DAVIS and VAN NORTWICK, JJ., concur.